Title: From Thomas Jefferson to Samuel Huntington, 3 January 1780
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Williamsburg Jan. 3. 1780.

A large packet directed to the President of Congress with other dispatches for the Chevalier de la Luzerne and others, coming to my hands two days ago, I thought it proper to forward them to you by express. He should have set out yesterday but it was too tempestuous. I have the honor to be with all possible respect Your Excellency’s most obedient & most humble servt.,

Th Jefferson

